DETAILED ACTION

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority

Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.

Information Disclosure Statement

The information disclosure statement (IDS) submitted on 12 January 2022 is being considered by the examiner.

Claim Interpretation

The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

Claim Rejections - 35 USC § 112

The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 18 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 18 recites “if the similarity condition is not satisfied…”  The conjunction "if" is recited steps in conjunction with a conditional step.  In view of the broadest reasonable interpretation of the claims as required by MPEP 2111, these limitations may be interpreted in the sense that the limitations occur when the condition step occurs, but also introduces the possibility that the conditional step may not occur. Since the claim fails to recite any specific limitations regarding the possibility that the conditional step may not occur, the broadest reasonable interpretation of the claim allows for the possibility wherein no functionality is achieved when the conditional step is not achieved, thereby rendering the limitation to be not positively recited, and thus be indefinite.

Claim Rejections - 35 USC § 102

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1, 3-6, 11, 13-15 and 19 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by LOMTE ARCHANA C: (“Biometric fingerprint authentication with minutiae using ridge feature extraction”, 2015 INTERNATIONAL CONFERENCE ON PERVASIVE COMPUTING, 8 January 2015, pages 1-6.).

Regarding claim 1, Lomte Archana C disclose an apparatus comprising at least one processor, and at least one memory electrically coupled to the processor and having instructions stored therein, the at least one memory and the instructions configured to, with the at least one processor, parameterise (see §9.1 of the present communication) an image indicating friction skin ridges (title: "Biometric fingerprint authentication [...] using ridge feature extraction". P. 3, c. 2, | 3-4 makes it clear that the ridge features are extracted from images: "we will get skeletonized ridges and minutiae information from the fingerprint input image’) by at least:
obtaining a first biometric parameter (in D1, "circular variance of ridge flows") indicative of a group characteristic of a plurality of the friction ridges (p. 2, c. 2, I. 39 —p. 3, c. 1, 1 4: "We first divide the image into 8x8 pixel blocks. [...] The circular variance of the ridge flows in a given block is calculated". Since the block contains an arbitrary number of ridge flows, their circular variance is indicative of a group characteristic of a plurality of friction ridges);
obtaining a second biometric parameter (in D1, ridge "position" and "orientation") indicative of one or more individual characteristics of one or more individual friction ridges of the plurality of friction ridges (p. 7, c. 1, | 3-6: "The ridges [...] along with their position (i.e. x and y co-ordinates) and orientations are saved as features"; p. 1, c. 1, |. 17-26: "the proposed ridge features are composed of conventional minutiae features (minutiae [...] orientation, and position)" and p. 1, c. 1, |. 17-18: "We then apply the method described in [13] to estimate the ridge orientation"); and
determining (in D1, "extracting") a third biometric parameter (in D7, "ridge count", "ridge length", "ridge curvature direction" and "ridge type"—p. 4, c. 1, I. 22-24: "extract ridge features (ridge count, ridge length, ridge curvature direction, and ridge type) from the origin to the minutia") dependent on the first biometric parameter (p. 4, c. 7, 1. 26-36 makes it clear that the extraction of the ridge features is dependent on the circular variance of ridge flows: "Keep traversing all the ridges until one of three terminating conditions is satisfied [...] The termination conditions include [...] 3) The vertical axis reaches a high circular variance region in the fingerprint image") and dependent on the second biometric parameter (p. 3, c. 2, |. 16-26 makes it clear that the extraction of the ridge features is dependent on the ridge position: "To represent the relative position of the minutiae according to the origin, horizontal axes should be defined [...] To represent the relative position of the minutiae [...] according to the origin, horizontal axes should be defined"),
wherein the first biometric parameter comprises a circular variance field (see §2.1.1 of the present communication) indicative of variation of directions of the plurality of friction ridges (p. 2, c. 2, 1 54-—p.3, c. 1, 1.3: "In regions where ridge flows change rapidly [...] it is hard to estimate the ridge orientations accurately [...] Therefore, to detect regions which have large curvature, we apply circular variance estimation’).

Regarding claim 3, Lomte Archana C disclose the apparatus of claim 1, wherein the group characteristic is indicative of Level I friction ridge structures (p. 2, c. 2, I. 39 —p. 3, c. 1, 1 4: "We first divide the image into 8x8 pixel blocks. [...] The circular variance of the ridge flows in a given block is calculated". Since the block contains an arbitrary number of ridge flows, their circular variance is indicative of a group characteristic of a plurality of Level I friction ridges).

Regarding claim 4, Lomte Archana C disclose the apparatus of claim 1, wherein the one or more individual friction ridge features associated with the second biometric parameter are selected individual friction ridge features (See above in claim 1, where ridge "position" and "orientation" are selected individual friction ridge features.).

Regarding claim 5, Lomte Archana C disclose the apparatus of claim 4, wherein the one or more selected individual friction ridge features associated with the second biometric parameter comprise at least one of: 
at least one individual friction ridge feature identified using a Level I friction ridge structure classifier; or
at least one individual friction ridge feature identified using a Level II individual friction ridge feature classifier (p. 4, c. 1, 1.37 to c. 2, l. 1: "In a bifurcation case, the three ridges are labeled [...] A triangle is created by three points on the ridges (equidistant from the bifurcation). If the vertex of the triangle is not on the shortest side of the triangle, then the ridge [...] is defined as type BO. The other two ridges are classified as type B1 and B2, moving in a clockwise direction from BO". Also see Fig. 4).

Regarding claim 6, Lomte Archana C disclose the apparatus of claim 1, wherein the one or more individual characteristics indicated by the second biometric parameter comprise at least one of:
position indications of individual friction ridge feature positions (See above in claim 1, where ridge "position" is clearly position indications of individual friction ridge feature positions.);
direction indications of individual friction ridge directions; or
path indications of individual friction ridge paths.

Regarding claim 11, this claim is rejected under the same rationale as claim 1.

Regarding claim 13, see the rejection of claim 1, and furthermore Lomte Archana C disclose a matching apparatus comprising at least one processor, and at least one memory electrically coupled to the processor and having instructions stored therein, the at least one memory and the instructions configured to configured to, with the at least one processor, facilitate matching of images indicating friction skin ridges (p. 7, c. 1, 1. 1-6: "Fingerprint matching is done using many ways [...] We propose a novel matching scheme”.), by at least:
obtaining a third biometric parameter associated with a query image ("input fingerprint image"—p. 4, c. 2, |. 33-37: "The overall flow of the proposed fingerprint matching algorithm is as follows [...] match any pair of ridge-based coordinate systems extracted from the enrolled fingerprint image and the input fingerprint image"), wherein the third biometric parameter is dependent on a first biometric parameter indicative of a group characteristic of a plurality of friction ridges, wherein the first biometric parameter comprises a circular variance field indicative of variation of directions of the plurality of friction ridges, and is dependent on a second biometric parameter indicative of one or more individual characteristics of one or more individual friction ridges of the plurality of friction ridges (p. 2, c. 2, I. 39 —p. 3, c. 1, 1 4: "We first divide the image into 8x8 pixel blocks. [...] The circular variance of the ridge flows in a given block is calculated". Since the block contains an arbitrary number of ridge flows, their circular variance is indicative of a group characteristic of a plurality of friction ridges. p. 7, c. 1, | 3-6: "The ridges [...] along with their position (i.e. x and y co-ordinates) and orientations are saved as features"; p. 1, c. 1, |. 17-26: "the proposed ridge features are composed of conventional minutiae features (minutiae [...] orientation, and position)" and p. 1, c. 1, |. 17-18: "We then apply the method described in [13] to estimate the ridge orientation".  "ridge count", "ridge length", "ridge curvature direction" and "ridge type"—p. 4, c. 1, I. 22-24: "extract ridge features (ridge count, ridge length, ridge curvature direction, and ridge type) from the origin to the minutia" p. 4, c. 7, 1. 26-36 makes it clear that the extraction of the ridge features is dependent on the circular variance of ridge flows: "Keep traversing all the ridges until one of three terminating conditions is satisfied [...] The termination conditions include [...] 3) The vertical axis reaches a high circular variance region in the fingerprint image".  p. 3, c. 2, |. 16-26 makes it clear that the extraction of the ridge features is dependent on the ridge position: "To represent the relative position of the minutiae according to the origin, horizontal axes should be defined [...] To represent the relative position of the minutiae [...] according to the origin, horizontal axes should be defined".  p. 2, c. 2, 1 54-—p.3, c. 1, 1.3: "In regions where ridge flows change rapidly [...] it is hard to estimate the ridge orientations accurately [...] Therefore, to detect regions which have large curvature, we apply circular variance estimation’); 
obtaining a third biometric parameter associated with a candidate image ("enrolled fingerprint image" is a candidate image.  The "ridge count", "ridge length", "ridge curvature direction" and "ridge type" for the “enrolled fingerprint image”.  See above.); and
comparing the query and candidate images using the respective third biometric parameters (p. 5, c. 7, |. 1-16: "all the enrolled and input ridge-based coordinates are compared one by one and a similarity score is computed [...] the three feature elements (ridge count, ridge length, and ridge curvature direction) are used to calculate the scores and the ridge type feature is used to check the validity of the candidate pairs"), to determine whether a similarity condition  (in D1, "P(w;/X) > P(w2/X)") is satisfied (Eq. 5).

Regarding claim 14, Lomte Archana C disclose the matching apparatus of claim 13, wherein the comparing comprises at least one of:
comparing positions of friction ridge features of the query and candidate images, wherein the positions are dependent on the first and second biometric parameters of the respective images (p. 5, c. 7, |. 1-16: "all the enrolled and input ridge-based coordinates are compared one by one and a similarity score is computed [...] the three feature elements (ridge count, ridge length, and ridge curvature direction) are used to calculate the scores and the ridge type feature is used to check the validity of the candidate pairs"); or
comparing paths of friction ridge features of the query and candidate images, wherein the paths are dependent on the first and second biometric parameters of the respective images.

Regarding claim 15, Lomte Archana C disclose the matching apparatus of claim 13, comprising means for: 
restricting an extent of the comparison, based on the first biometric parameters associated with the query image and the candidate image (P. 5, c. 1, l. 21-22: “we do not extract ridge features in the fingerprint regions which have […] a high curvature”, i.e. an extent of the comparison is restricted.).

Regarding claim 19, Lomte Archana C disclose a system comprising the apparatus of claim 1 and the matching apparatus of claims 13 (P. 1, c. 2, section II, l. 6-7, computer systems [which are known systems to have processors and memories] which would contain the algorithm disclosed to perform all of the steps of claims 1 and 13 above.). 

Claim Rejections - 35 USC § 103

In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over LOMTE ARCHANA C: (“Biometric fingerprint authentication with minutiae using ridge feature extraction”, 2015 INTERNATIONAL CONFERENCE ON PERVASIVE COMPUTING, 8 January 2015, pages 1-6.) in view of Martinian et al. (US 2006/0123241).

Regarding claim 2, Lomte Archana C disclose the apparatus of claim 1.
Lomte Archana C fail to teach wherein determining the third biometric parameter comprises augmenting the second biometric parameter with information based on the first biometric parameter, and wherein the third biometric parameter is the augmented second biometric parameter.
Martinian et al. disclose augmenting a second biometric parameter with information based on a first biometric parameter, wherein a third biometric parameter is the augmented second biometric parameter (Paragraph [0075], “The stored syndrome code S 531 is syndrome decoded 570 using the second biometric parameters to produce third biometric parameters P'' 571.”).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Lomte Archana C performs the same function as it does separately of determining a third biometric parameter, and Martinian et al. performs the same function as it does separately of augmenting a second biometric parameter with information based on a first biometric parameter.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in the third biometric parameter bring the augmented second biometric parameter with information based on a first biometric parameter.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over LOMTE ARCHANA C: (“Biometric fingerprint authentication with minutiae using ridge feature extraction”, 2015 INTERNATIONAL CONFERENCE ON PERVASIVE COMPUTING, 8 January 2015, pages 1-6.) in view of Vemula et al. (US 2016/0070899).

Regarding claim 10, Lomte Archana C disclose the apparatus of claim 1.
Lomte Archana C fail to teach the at least one memory and the instructions configured to, with the at least one processor, cause at least one:
storing the third biometric parameter to facilitate matching of images indicating friction ridges; or
providing the third biometric parameter to a matching engine to facilitate matching images indicating friction ridges.
Vemula et al. disclose storing a biometric parameter to facilitate matching (Paragraphs [0078] and [0088]).
Hence the prior art includes each element claimed although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of the actual combination of the elements in a single prior art reference.  In combination Lomte Archana C performs the same function as it does separately of using a third biometric parameter to facilitate matching of images indicating friction ridges, and Vemula et al. performs the same function as it does separately of storing a biometric parameter.
Therefore, one of ordinary skill in the art before the effective filing date of the claimed invention could have combined the elements as claimed by known methods, and that in combination, each element merely performed the same function as it does separately.  The results of the combination would have been predictable and resulted in storing the third biometric parameter to facilitate matching of images indicating friction ridges.
Therefore, the claimed subject matter would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention.

Allowable Subject Matter

Claims 7-9 and 16-17 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

The following is a statement of reasons for the indication of allowable subject matter:  
The primary reasons for indicating allowable subject matter in claim 7 is that the claim recites “wherein determining the third biometric parameter comprises adding a dimension to the at least one of position indications, direction indications, or path indications, and wherein the added dimension defines a variable indicative of the group characteristic as indicated by the first biometric parameter” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claims 8-9 are indicated as allowable due to their dependency from claim 7.
The primary reasons for indicating allowable subject matter in claim 16 is that the claim recites “wherein the restricting comprises: determining a reference value of the first biometric parameter at a portion of the query image; and restricting the comparison to portions of the candidate image having a value of the first biometric parameter that is identical to or is within a threshold of the reference value” which, in combination with the other recited features, is not taught and/or suggested either singularly or in combination within the prior art.
Claim 17 is indicated as allowable due to its dependency from claim 17.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHEN G SHERMAN whose telephone number is (571)272-2941. The examiner can normally be reached Monday - Friday, 8:00am - 4pm ET.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, AMR AWAD can be reached on (571)272-7764. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STEPHEN G SHERMAN/Primary Examiner, Art Unit 2621                                                                                                                                                                                                        
21 November 2022